Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153889(63)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RONNIE DANCER and ANNETTE DANCER,                                                                         Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                      Justices
                                                                    SC: 153889
  v                                                                 COA: 324314
                                                                    Kalamazoo CC: 12-000571-NO
  CLARK CONSTRUCTION COMPANY, INC.,
           Defendant,
  and
  BETTER BUILT CONSTRUCTION SERVICES,
  INC.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before August 12, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 29, 2016
                                                                               Clerk